         Case 1:07-cv-00098-LAP Document 133
                                         131 Filed 04/27/20
                                                   04/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
HENDRIK BEYER et al.,                                                   :
                                                                        :
                                             Plaintiffs,                :   ORDER OF
                                                                        :   SATISFACTION OF
                              -against-                                     JUDGMENT
                                                                        :
THE REPUBLIC OF ARGENTINA,                                              :
                                                                        :
                                                                        :   07-CV-098 (LAP)
                                             Defendant.
----------------------------------------------------------------------- x



        WHEREAS, on December 26, 2007, the Court entered a final judgment, ECF No. 14, (the

“Final Judgment”) against the Republic of Argentina (the “Republic”) and in favor of the

plaintiffs Franco Trentin, Stefania Trentin, and Pier Luigi Lucibello Piani, (together, the “Duane

Morris Plaintiffs”), and plaintiffs Hendrik Beyer, Antonio Juan Pauletich, Fabian E. Pauletich,

Franco Peruz, Norberto Dario Casella, Street Investments Limited, Guido Scanavino, Lydia

Scanavino, Giancarlo Grassi, Edgardo Gerardo A. Sclafani, Lucia Rafaela Tasso, Alexia Brandes,

and Fernando Exposito, (together, the “Milberg Plaintiffs”) with respect to the plaintiffs’

beneficial interests on certain defaulted bonds issued by the Republic (the “Bonds”);

        WHEREAS, on June 25, 2019, the Court entered an Order of Partial Satisfaction of

Judgment, ECF No. 125, as to the Duane Morris Plaintiffs;

        WHEREAS, the Milberg Plaintiffs have also tendered interests in the Bonds in exchange

for new securities issued by the Republic in the Republic’s 2010 exchange offer, and/or

transferred their interests in the Bonds, and/or have otherwise settled their claims and accordingly

no longer hold any interest in the Bonds that are subject of the above-captioned case.
        Case 1:07-cv-00098-LAP Document 133
                                        131 Filed 04/27/20
                                                  04/24/20 Page 2 of 2



       NOW, THEREFORE, satisfaction of the Final Judgment as to the Milberg Plaintiffs is

hereby acknowledged, which, taken together with satisfaction of the Final Judgment as to the

Duane Morris Plaintiffs, results in satisfaction of the Final Judgment in full.

       NOW, THEREFORE, the Clerk of the Court is hereby authorized and directed to make an

entry of full satisfaction on the docket.




SO ORDERED:

________________________
United States District Judge
Dated: April 27 , 2020
